DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Amendments filed on 09/13/2022.  
This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “Parkison is silent, however, as to estimating an access pattern for the subset of files based on access characteristics of only a portion of the subset of files where the portion of the subset of files lacks at least one file of the subset of files.” The examiner is not persuaded.  Parkinson discloses these noted features in 0209-0231; 0329; 0386-0387 and 0452.  More specifically, Parkison’s teachings of “providing accurate estimates of data availability” in Paragraph 0369 and Parkinson’s teachings of “a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” in Paragraphs 0285 & 0300 & 0386-0387 discloses the Applicant’s claim limitation of “the access pattern behavior estimating an access pattern for the subset of files”.   
Parkinson goes on to disclose “infrequently accessed” See Paragraph 0209 & 0231, in which the Examiner interprets Parkinson’s usage of the term “infrequently” is being interpreted as an “access characteristic”.
Further, Parkinson’s teachings of “configured to remove the file” in Paragraph 0452 is the same as the Applicant’s claim limitation of “the subset of files lacking at least one file”.
MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 recites “the portion of the subset of files lacking at least one file of the subset of files”.  This newly amended claim limitation is supported by the originally filed specification.  More specifically, the term “lacking” is not mentioned.  Therefore, this claim limitation contains NEW MATTER.  The examiner suggests removing such term and replacing the term with terminology that is consistent with the originally filed specification.  The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Parkison, US Patent No.: 20140006354.
Claim 1:
Parkison discloses a method (See Abstract) comprising: 
receiving, at a processor (See Paragraph 0463), access pattern data for a subset of files (“file (or a specified subset of files)” See Paragraph 0329) within a distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343); 
determining, by the processor (See Paragraph 0463), an access pattern behavior (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) associated with the subset of files based on the access pattern data (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231) the access pattern behavior estimating (“providing accurate estimates of data availability” See Paragraph 0369) an access pattern (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) for the subset of files (“file (or a specified subset of files)” See Paragraph 0329) based on access characteristics (“infrequently accessed” See Paragraph 0209 & 0231 Note: The examiner interprets the prior art reference usage of the term “infrequently” as being an “access characteristic,” as discloses by the Applicant) of only a portion of the subset of files (“file (or a specified subset of files)” See Paragraph 0329), the portion of the subset of files lacking at least one file (“configured to remove the file” See Paragraph 0452) of the subset of files (“file (or a specified subset of files)” See Paragraph 0329); 
assessing, by the processor (See Paragraph 0463), a cost for the access pattern behavior associated with the subset of files (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231); 
determining, by the processor (See Paragraph 0463), a preferred storage parameter for the subset of files within the distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343) based on: 
a current storage configuration of the subset of files within the distributed storage system (“This configuration reduces the delay for requests that only touch a small subset of a file's data” See Paragraph 0329); 
the access pattern behavior for the subset of files within the distributed storage system (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387); 
and the cost for the access pattern behavior associated with the subset of files (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231), 
wherein the preferred storage parameter reduces a cost associated with storing the subset of files (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231); 
and generating, by the processor, an alert for a user of the distributed storage system indicating the preferred storage parameter for the subset of files within the distributed storage system (“distributed filesystem optionally notify the user of the availability of the now-unarchived file (e.g., by updating the status file or performing some other notification action)” See Paragraph 0378).
Claim 2:
Parkison discloses wherein receiving the access pattern data for the subset of files within the distributed storage system comprises receiving trace data from a monitoring system, the trace data comprising traces corresponding to log files comprising time-ordered records of events associated with the subset of files within the distributed storage system (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387).
Claim 3:
Parkison discloses wherein the access pattern data for the subset of files comprises an access frequency of the subset of files (“actively monitor the cloud files and/or data files that they "own" (e.g., created) to determine how frequently they are accessed” See Paragraphs 0206; 0285).
Claim 4:
Parkison discloses identifying, by the data processor (See Paragraph 0463), the subset of files based on at least one of the access pattern data or corresponding storage parameters of the subset of files (“actively monitor the cloud files and/or data files that they "own" (e.g., created) to determine how frequently they are accessed” See Paragraphs 0206; 0285).
Claim 5:
Parkison discloses wherein the preferred storage parameter is based on a storage system characteristic of the distributed storage system, the storage system characteristic comprising at least one of: an availability of storage devices of the distributed storage system (“ensuring very high availability” See Paragraphs 0191 & 0300); a capacity of storage devices of the distributed storage system; or a performance of storage devices of the distributed storage system (“A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency” See Paragraphs 0162; 0462).
Claim 6:
Parkison discloses wherein the preferred storage parameter satisfies an availability requirement (“ensuring very high availability” See Paragraphs 0191 & 0300) or a reliability requirement associated with the subset of files within the distributed storage system (“A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency” See Paragraphs 0162; 0300 & 0462).
Claim 7:
Parkison discloses wherein the preferred storage parameter accommodates the determined access pattern behavior (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) at a reduced cost compared to a current storage parameter for the subset of files within the distributed storage system (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231).
Claim 8:
Parkison discloses wherein the alert indicates a change in the access pattern (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) for the subset of files within the distributed storage system (“a client may be configured to present a view that displays archived files and allows a typical set of normal file operations (e.g., list the most recent access times and other information) but raises an error and/or status notification whenever a user attempts to access the contents of an archived file.” See Paragraph 0385).
Claim 9:
Parkison discloses wherein the alert (See Paragraph 0378) indicates file characteristics or storage system characteristics of the distributed storage system (“the cloud controllers managing the distributed filesystem can be configured to consider dynamic billing model parameters and other collected information to maximize restore operation throughput while also minimizing cost.” See Paragraph 0395).
Claim 10:
Parkison discloses wherein the alert (See Paragraph 0378) is user-interactive and enables the user to view costs associated with the subset of files (“Some vendors may provide an API (application programming interface) that allows services such as a distributed filesystem to programmatically check and detect changes to the billing model and parameters (e.g., per-service costs) that are associated with a storage service.” See Paragraphs 0385-0386) and to select whether to apply the preferred storage parameter to the subset of files (“specifying a preferred cloud controller” See Paragraph 0424).
Claims 11-20:
Claims 11-20 are rejected on the same basis as claims 1-10.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140006357 disclose techniques for restoring an archived file in a distributed filesystem. During operation, a cloud controller receives a request from a client system to access an archived file, and restores this archived file from the archival cloud storage system.
US 20030046270 discloses the cost of storing data on a storage device and file access information: This information indicates the file access pattern associated with a data file. For example, this information may include information related to when a file was created or accessed, identity of the person accessing the file, last access time of the file, and other like information. This information may be automatically monitored by DMS 104.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 18, 2022